DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 38 are objected to because of the following informalities:  the claims have dual punctuation (two periods).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0235973 A1 Acuna (herein “Acuna”) in view of US 2009/0207402 A1 Contag (herein “Contag”).
Regarding claim 21, Acuna discloses a system for forming a fused connector end, the system comprising: a heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber (12) to a ferrule (16) (paras [0015, 0026, 0027]). 
Acuna is silent as to an optical imaging device positioned so as to provide images of the proximal portion of the connector termination. However, Contag discloses a device for fusion splicing fibers that has an optical imaging device (31) positioned so as to provide images of the proximal portion of the 
Regarding claims 22 and 39, Contag discloses in Fig. 1, the optical imaging device is a first optical imaging device (31) having a first viewing axis (shown by dotted line extending to 31), and wherein the system further comprises: a second optical imaging device (32) having a second viewing axis (shown by line extending to 32), wherein the second viewing axis is different from the first viewing axis (paras [0015, 0021, 0026, 0027]). 
Regarding claims 23, 35, and 40, Contag does not explicitly discloses a third optical imaging device, however Contag contemplates and is not limited to exactly two cameras (paras [0021, 0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a third imaging device, so as to increase the precision of the alignment and fusion. This would be especially beneficial for devices on a micro and a nano level and in devices that require very precise alignment for increased accuracy and decreased loss. 
Regarding claims 24 and 36, Contag is silent as to the first viewing axis is parallel to or coaxial with a longitudinal axis of the optical fiber. However, arranging and adjusting the viewing axis of the camera so as ensure the best view for alignment would require only routine skill in the art and would lead to predictable results. Relocating the cameras as needed would have been obvious to one of ordinary skill in the art.

Regarding claim 26, Contag discloses the imaging device includes a microscope or an image sensor (para [0021]). Optical microscopes are well known and readily available in the art. Using the optical microscope taught by Contag would result in accurate imaging and would require only routine skill in the art.
Regarding claim 27, Acuna discloses the heat source is a first heat source, and further comprising a second heat source (paras [0015, 0027]). 
Regarding claims 28 and 29, Acuna is silent as moving the heat sources and their exact locations. However, moving and adjusting the location of the heat sources so that they are efficient and effective and fusing would have been obvious to one of ordinary skill in the art. Ensuring the proper location to result in the appropriate level of melting would require only routine skill in the art. 
Regarding claim 30, Acuna discloses the heat source is oriented substantially perpendicular relative to a longitudinal axis of the optical fiber or substantially parallel to the longitudinal axis of the optical fiber (see Fig. 6). 
Regarding claims 31 and 37, Acuna discloses a processor configured to (1) calculate an appropriate position of the heat source or the optical imaging device based on a specification of the connector termination, or (2) control a position of the heat source or the optical imaging device (paras [0019, 0021]). 
Regarding claim 32, Acuna discloses a user interface or a display (paras [0019, 0021]). 
Regarding claim 33, Acuna is silent as to, but Contag discloses a holder or clamp configured to position the optical fiber relative to the imaging device (para [0019]). 

Acuna is silent as to an optical imaging device positioned so as to provide images of the proximal portion of the connector termination. However, Contag discloses a device for fusion splicing fibers that has a first optical imaging device (31) having a first viewing axis (shown by dotted line extending to 31), and a second optical imaging device (32) positioned so as to provide images of the connector termination along a second viewing axis (shown by line extending to 32), wherein the second viewing axis is different from the first viewing axis (paras [0015, 0021, 0026, 0027]). Contag teaches that imaging the termination allows for controlling of the position of the fiber (see at least paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the imaging method taught by Contag to adjust the position of the fiber so that it meets a pre-determined specification. Doing so would require only routine skill in the art and would ensure a properly aligned fused connector termination by adjusting the location of the fiber.
Regarding claim 38, Acuna discloses a system for forming a fused connector end, the system comprising: a movable heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber (12) to a ferrule (16) (paras [0015, 0026, 0027]). 
Acuna is silent as to an optical imaging device positioned proximate to the optical fiber when the heat source applies heat to the proximal portion of the connector termination. However, Contag discloses a device for fusion splicing fibers that has an optical imaging device (31) positioned so as to provide images of the proximal portion of the connector termination (paras [0004, 0006, 0007, 0010, 0021-0028]). Contag teaches that imaging the termination allows for controlling of the position of the fiber (see at least paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the imaging method taught by Contag to adjust the position of the fiber so that it meets a pre-determined specification. Doing so would require only routine skill in the 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883